BUCHER, J.,
— The matter before the court is a “petition for renewal of private detective license.” Petitioner was granted aprivate detective license in York County and now wishes to transfer his business to Lancaster County. In lieu of filing another application pursuant to the Act of August 21, 1953, P.L. 1273, 22 P.S. §11 et seq., petitioner is asking this court to simply renew the York County license so that he can do business in Lancaster County.
Petitioner invokes section 20 of the act which provides for removal of the office “to a place other than that described in the license certificate” and section 21 which provides for the renewal of a license “by the court of quarter sessions.” Section 20 does not specifically state that the agency may be moved outside the county of original licensing nor does section 21 indicate that the legislature was referring to a court other than the one which granted the original license.
We believe that sections 20 and 21 must be read *495in connection with section 14 which provides that “[a]ny person . . . intending to conduct a private detective business . . . shall, for each such ... office . . . file, in the office of the clerk of court of quarter sessions of the county wherein the principal office of such business is located, a written application. ...”
We can find no authority under the act for a licensee in one county to “renew” his license in another county short of filing a new application.
Accordingly, we must enter the following
ORDER
And now, March 14,1977, the petition is denied.